Election/Restrictions
The election made on 14 May 2022 was made with traverse. Upon review of the claims and the prior art, the arguments have been persuasive and claims 10-13 have also been examined.
Examiner’s Comments
The Examiner sets forth the amendment below to overcome certain issues:
Claim 1
The claims repeatedly refer to “said first receptacle” or “said second receptacle” but neither receptacle was set forth. The Examiner added that the first and second hollow rectangular prisms are receptacles.
Lines 16 and 17 of the original claim recited “at least one threaded rod” but line 19 recited “at least one threaded rod”. The Examiner amended line 19 for clarity.
There were periods within the claim, which the Examiner corrected.
The last line recited “water” but the preamble of the claim already recited water.
Claim 2
This claim goes on to say there are a plurality of guide structures, threaded rods and threaded couplers as opposed to the at least one of Claim 1. The Examiner amended the claim for clarity.
Claim 3
Claim 1 already recited at least one guide structure and at least one threaded coupler. The claim was amended for clarity.
Claim 5
The second half of the claim was deleted as it was already found in Claim 1.
Claim 8
The claim has been amended for clarity.
Claim 9
There was no antecedent basis for said one end.
A period was added at the end of the claim
Claim 10
The claims repeatedly refer to “said first receptacle” or “said second receptacle” but neither receptacle was set forth. The Examiner added that the first and second hollow rectangular prisms are receptacles.
Line 18 of the original claim recited “at least one threaded rod” but line 20 recited “at least one threaded rod”. The Examiner amended line 20 for clarity.
Claim 11
This claim goes on to say there are a plurality of guide structures, threaded rods and threaded couplers as opposed to the at least one of Claim 10. The Examiner amended the claim for clarity.
The Examiner also amended lines 5, 6 and 9 for clarity.
Claim 12
The claim was amended for clarity.
Claim 13
Claim 10 recited that the guide structure is on the second receptacle and the threaded coupler is on the first receptacle but this claim reverses the positions of these elements. Lines 2-4 of the claim appear to be an exact copy of Lines 22-24 of Claim 10 and are thus deleted. Since claim 10 already recited the elements as such, in Claim 13 the elements are not “at least one” but are in addition to those in Claim 10 thus the Examiner has added “more” to these elements.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) An assembly for holding water comprising:
a first hollow rectangular prism receptacle configured to have an open top, a bottom side panel, at least three side panels in addition to and connected to said bottom panel, and a free edge comprising edges of said at least three side panels and forming at least a top edge and a front edge;
a first frame structure having a top frame interface portion rigidly attached to the top edge of said first receptacle and a front frame interface portion rigidly attached to the front edge of said first receptacle;
a second hollow rectangular prism receptacle configured to have an open top, a bottom side panel, at least three side panels in addition to and connected to said bottom panel, and a free edge comprising edges of said at least three side panels and forming at least a top edge and a front edge;
a second frame structure having a top frame interface portion rigidly attached to the top edge of said second receptacle and a front frame interface portion rigidly attached to the front edge of said second receptacle;
at least one guide structure attached to said second receptacle positioned to guide at least one threaded rod parallel to said bottom panel and perpendicular to said front frame interface portion of said second receptacle;
one of said at least one threaded rods inserted into said a respective guide structure;
at least one threaded coupler rigidly attached to said first receptacle and positioned to receive said threaded rod from said second receptacle;
a seal structure positioned between said front frame interface portion of said first receptacle and said front frame interface portion of said second receptacle;
wherein said guide structure provides access to said threaded rod from a position adjacent to said second receptacle, when said first and second receptacles are suitably aligned, the threaded rod is rotated within said guide structure in a predetermined direction to thread into said aligned threaded coupler and to clamp the seal structure between the opposing front frame interface portions of said first and said second receptacles, when clamped, said first and said second receptacles and said seal form an open top assembly to hold said water.

2. (Currently Amended) The assembly of claim 1 further comprising a plurality of said guide structures attached to said second receptacle, a plurality of said threaded rods inserted into said guide structures, wherein said plurality of threaded rods can be suitably aligned with a respective one of said 

3. (Currently Amended) The assembly of claim 1 wherein at least one of said guide structures and at least one of said threaded couplers are rigidly attached to said second receptacle and at least one of said guide structures and at least one of said threaded couplers are rigidly attached to said first receptacle.

4. (Original) The assembly of claim 1 wherein said first receptacle and said second receptacle are clamped such that the resulting open top assembly is substantially L-shaped.

5. (Currently Amended) The assembly of claim 1 wherein said first and second receptacles each comprise a intermodal shipping container made of corrugated steel 

6. (Original) The assembly of claim 1 wherein said seal structure is an elastomer gasket shaped to follow and conform to the front interface portions of said first and said second receptacles.

7. (Original) The assembly of claim 1 wherein said seal structure is a compliant coating applied to at least one of said front frame interface portions of said first and said second receptacles.

8. (Currently Amended) The assembly of claim 1 wherein said at least one guide structure is chosen from a list including: a channel, a pocket, or a tube.

9. (Currently Amended) The assembly of claim 1 wherein .

10. (Currently Amended) A method for constructing an open top assembly for containing water comprising the steps of:
providing a first hollow rectangular prism receptacle configured to have an open top, a bottom side panel, at least three side panels in addition to and connected to said bottom panel, and a free edge comprising edges of said at least three side panels and forming at least a top edge and a front edge; further including a first frame structure having a top frame interface portion rigidly attached to the top edge of said first receptacle and a front frame interface portion rigidly attached to the front edge of said first receptacle;
providing a second hollow rectangular prism receptacle configured to have an open top, a bottom side panel, at least three side panels in addition to and connected to said bottom panel, and a free edge comprising edges of said at least three side panels and forming at least a top edge and a front edge; further including a second frame structure having a top frame interface portion rigidly attached to the top edge of said second receptacle and a front frame interface portion rigidly attached to the front edge of said second receptacle;
providing at least one guide structure attached to said second receptacle positioned to guide at least one threaded rod parallel to said bottom panel and perpendicular to said front frame interface portion of said second receptacle;
inserting one of said at least one threaded rods into a respective said guide structure;
providing at least one threaded coupler rigidly attached to said first receptacle;
positioning said first and second receptacles to suitably align said front frame interface of said first receptacle with said front frame interface of said second receptacle and thereby aligning said inserted threaded rod and said at least one threaded coupler;
providing a seal structure positioned between said front frame interface portion of aid first receptacle and said front frame interface portion of said second receptacle;
turning said inserted threaded rod such that the rod threads into said threaded coupler and thereby pulls said second receptacle and said first receptacle together wherein said pulling together clamps said seal structure producing a watertight seam between said first and second receptacle.

11. (Currently Amended) The method of claim 10 further including the steps of:
providing a plurality of said at least one guide structuresaid at last one threaded rod
inserting said plurality of threaded rods in said plurality of guide structures;
providing of said threaded couplers rigidly attached to said first receptacle;
positioning said first and second receptacles to suitably align said front frame interface of said first receptacle with said front frame interface of said second receptacle and thereby aligning each of said plurality of said inserted threaded rods with a corresponding said threaded coupler;
turning said plurality of inserted threaded rods such that each rod threads into said aligned threaded coupler and thereby pulls said second receptacle and said first receptacle together wherein said pulling together clamps said seal structure producing a watertight seam between said first and said second receptacle.

12. (Currently Amended) The method of claim 10 further comprising the step of:
providing an excavated hole for in-ground placement of said first receptacle and said second receptacle wherein said excavated hole provides suitable access for turning said at least one threaded rod after placement of said receptacles.

13.) The method of claim 10 further comprising the steps of:

providing at least one more threaded coupler rigidly attached to said second receptacle;
providing at least one more guide structure attached to said first receptacle positioned to guide at least one more threaded rod parallel to said bottom panel and perpendicular to said front frame interface portion of said first receptacle;
inserting one of said threaded rods into either said guide structure of said second receptacle or into said guide structure of said first receptacle;
positioning said first and second receptacles to suitably align said front frame interface of said first receptacle with said front frame interface of said second receptacle and thereby aligning one of said threaded rods inserted in one of said guide structures of one of said receptacles and one of said at least one threaded couplers of the opposite aligned receptacle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious the claimed assembly or its method of constructing as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635